Citation Nr: 0836248	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-38 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Snyder, Associate Counsel 







INTRODUCTION

The veteran had active service from August 1967 until August 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a August 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Hartford, Connecticut, which denied the veteran's claim of 
service connection for PTSD.  


FINDINGS OF FACT

1. A June 1996 rating action denied service connection for 
PTSD; the veteran withdrew his substantive appeal to this 
decision and it is final.  

2. The evidence associated with the claims file subsequent to 
the June 1996 final decision does not relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD.  


CONCLUSIONS OF LAW

1. The June 1996 rating action is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2. Evidence received since the June 1996 rating action is not 
new and material; the claim of entitlement to service 
connection for PTSD is not reopened. 38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159 (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Under 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), the VA must 
also provide notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  He 
was also asked to submit evidence and/or information in his 
possession to the RO.

In claims to reopen, VA must also both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought. Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.
In this case, the notice letter provided to the veteran in 
June 2005 satisfied the Kent requirements. 

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in October 2006 the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating as well as notice of the type of evidence necessary to 
establish an effective date.

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The RO has obtained the service treatment records (STRs), the 
VA outpatient treatment records (OTRs) and private medical 
records (PMRs).  The veteran submitted OTRs, PMRs and lay 
statements in support of his claim.  The Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  

New and Material Evidence

The veteran seeks to reopen a previously denied claim for 
service connection for PTSD.  A review of the record 
indicates that the veteran was previously denied service 
connection for PTSD in an August 1995 rating decision.  A 
June 1996 statement of the case (otherwise referred to herein 
as a rating action) continued the denial.  A Substantive 
Appeal was filed and later withdrawn.  Therefore, the June 
1996 rating action became a final decision.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

A disallowed claim shall be reopened and reviewed, if new and 
material evidence is presented or secured with respect to the 
final claim. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. Under 38 
C.F.R. § 3.156(a), new evidence means evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed. 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened. Smith v. West, 12 Vet. App. 312 (1999).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  VA may then proceed 
to the merits of the claim on the basis of all of the 
evidence of record.

The evidence of record at the time of the June 1996 rating 
action consisted of the veteran's service treatment records 
(STRs), VA outpatient treatment records (OTRs), private 
medical records (PMRs), and lay statements associated with 
the compensation application.  Although there was a clinical 
diagnosis of PTSD the claim for service connection was denied 
because there was no credible evidence of record to 
corroborate that the claimed in-service stressor actually 
occurred. 

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

In his attempt to reopen the claim, the evidence received 
since the June 1996 final decision includes evidence of: 
PMRs, OTRs and lay statements.  None of the records provided 
evidence to corroborate that the claimed in-service stressor 
actually occurred.  

Evidence submitted since the June 1996 final decision 
includes the March 1996 letter from the U.S. Army and Joint 
Services Records Research Center (JSRRC) (then referred to as 
the Environmental Support Group).  At a minimum the JSRRC 
required: a specific date within a two month range, the 
geographic location, the veteran's specific unit assignment 
at the time of the stressor, and/or the full name(s) an unit 
assignment of any casualty associated with the stressor.  The 
JSRRC determined the claimed stressor could not be verified 
with the information the veteran submitted. 

The veteran also submitted additional medical records.  Dr. 
L. H.'s records dated February 1995, were received in August 
1995.  In addition, PMRs from Dr. S. K., document the 
veterans treatment from 1994 through 1997.  Both doctors 
noted the veterans' symptoms, treatment, and diagnosis of 
PTSD. 

During the March 2006 VA examination, the examiner noted the 
veteran's diagnosis of PTSD and the history of treatment and 
symptoms.  The examiner concluded that the veteran's PTSD was 
related to service.  

However, the above medical records did not relate to a 
previously unestablished fact necessary to substantiate the 
veteran's claim, mainly corroboration of the veteran's 
account of the in-service stressor.  A diagnosis for PTSD had 
previously been documented in the record.

Additionally, the veteran submitted lay statements in 
September 1995, June and September 1996 and May and August 
2005.  The statements noted the general date and location of 
a convoy attack.  The stressor accounts provided by the 
veteran merely repeat the stressor accounts previously 
associated with the claims file.  None of the statements 
concerning the stressor provided the minimal information 
required by the JSRRC.  For instance, in the August 2005 
stressor statement, the veteran states that he came under 
fire the moment he came off the plane when he landed in 
Vietnam; however, he did not describe the day he landed or at 
what location he landed.  The veteran otherwise offered no 
evidence of combat medals or documentation to support the 
claimed stressor.  Therefore, the Board views the additional 
statements as cumulative and redundant.  

The above additional records that were not previously 
associated with the claims file document the diagnosis of 
PTSD as related to service, the veteran's treatment for PTSD 
and lay statements  However, the above medical records and 
lay statements do not pertain to the issue of corroboration 
or verification of the stressors that have been linked to 
PTSD.  The only evidence related to the actual occurrence of 
the veteran's claimed in-service stressor is his own un-
corroborated statements.  

Although the some of the evidence submitted since the June 
1996 rating action is new, in that it was not previously of 
record, the newly submitted evidence is not material.  None 
of the newly associated materials provided evidence to 
corroborate that the claimed in-service stressor actually 
occurred, which was essentially the basis of his previous 
denial.  The newly submitted medical evidence only 
demonstrates what was previously known, that the veteran has 
been diagnosed and received treatment for PTSD.  
Additionally, the new lay evidence attesting to the veteran's 
claimed stressor is redundant of the veteran's earlier 
statements of having been attacked in a convoy, but do not 
offer corroborative evidence in supportive of his claim.

In summary, the evidence received since the June 1996 final 
decision does not provide evidence to corroborate that the 
claimed in-service stressor actually occurred.  Therefore, 
the additional evidence received is not "material" since it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  Accordingly, the Board finds that 
the claim for service connection may not be reopened.


ORDER

New and material evidence has not been submitted, and the 
application to reopen the claim for entitlement to service 
connection for PTSD is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


